DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-8 and 10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The applicant incudes the language mid buttock area of the user which is claiming the human body.  Please amend.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9-11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steiberg (US 2015/0059058).
As to claim 1, Steinberg taches a wearable garment with temperature control, comprising: a garment (shorts) made of stretch material (body of the garment may be stretched), having an upper waistband 24 at a top, and a lower section (portion below waistband) at a bottom, the garment sized to extend around an upper torso of an individual, and the garment having side seams 38 extending along the garment between the upper waistband and the lower section along two sides of the garment, the garment having a first pocket 36B on a first side, extending from a first of the side seams to cover an upper outer quadrant in a mid buttock area of the user, and said first pocket not extending beyond the mid buttock area of the user and a second pocket 36A on a second side, extending from a second of the side seams to an opposite mid buttock area of the user, and not extending beyond the mid buttock area of the user.  
As to claim 2, Steinberg teaches an inner insulation layer 34A/B in each of said first and second pockets, and an outer insulation layer 36A/B in each of said first and second pockets.  

As to claim 5, Steinberg teaches the inner insulation layer allows a steady control of heat or cold, and the outer insulation layer prevents transfer of heat or cold.  
As to claim 9, A wearable garment with temperature control, comprising: a garment made of stretch material (body of garment may be stretched), having an upper waistband 24 at a top, and a lower section at a bottom (portion below 24), the garment sized to extend around an upper torso of an individual, and the garment having side seams 38 extending along the garment between the upper waistband and the lower section along two sides of the garment, the garment having a first pocket 36B on a first side, and a second pocket on a second side 36A, an inner insulation (layer 34A/B) in each of said first and second pockets, and an outer insulation layer (36A/B) in each of said first and second pockets.  
As to claim 10, Steinberg teaches wherein the first pocket 36B extending from a first of the side seams 38 to cover an upper outer quadrant in a mid buttock area of the user, and said first pocket not extending beyond the mid buttock area of the user a second pocket 36Aon a second side, extending from a second of the side seams to an opposite mid buttock area of the user, and not extending beyond the mid buttock area of the user.
As to claim 11, Steinberg teaches the inner insulation layer has less insulating properties than the outer insulation layer (see par. 43 and 45).  
As to claim 13, Steinberg teaches the inner insulation layer allows a steady control of heat or cold, and the outer insulation layer prevents transfer of heat or cold.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiberg (US 2015/0059058) in view of Payne (US 7,007,832).
Steinberg taches the garment of claim 6 except, the first pocket provides multiple different sub pockets, each separate forming a separate compartment from the other sub pockets.  
Payne teaches a garment with pocket 66/68 divided into many sub pockets.
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the pocket of Steinberg with the many pockets of Payne in order to provide improved organization to the wearer.  
As to claim 7, Payne teaches first pocket 68/66 includes 4 different sub pockets.  
As to claim 8, Payne teaches 4 sub pockets 68/66 include first and second pockets one over the other, and another third and fourth pockets one over the other directly adjacent to the first and second pockets one over the other, where the first and second pockets each extend from the side seam (see figure 4A).  
Steinberg taches the garment of claim 14 except, the first pocket provides multiple different sub pockets, each separate forming a separate compartment from the other sub pockets.  
Payne teaches a garment with pocket 66/68 divided into many sub pockets.

As to claim 15, Payne teaches first pocket 68/66 includes 4 different sub pockets.  
As to claim 16, Payne teaches 4 sub pockets 68/66 include first and second pockets one over the other, and another third and fourth pockets one over the other directly adjacent to the first and second pockets one over the other, where the first and second pockets each extend from the side seam (see figure 4A).  
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiberg (US 2015/0059058) in view of Connolly (US 2012/0047631).
Steinberg teaches the limitations of claims 4 and 12 including the inner insulation layer is formed of a first layer which insulates.  
Steinberg does not teach and a second layer which provides a thermally conductive material that allows a steady yet controlled transfer of heat or cold through to the skin underneath the garment.  
Connolly teaches a pocket 12 made of a conductive material 14.
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the teaching of Steinberg with the conductivity of Connolly in order to provide RF projection to the wearer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W SUTTON whose telephone number is (571)272-6093.  The examiner can normally be reached on Monday-Thursday 8:00-6:00, Friday 7:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW W. SUTTON
Examiner
Art Unit 3765



/Andrew Wayne Sutton/Examiner, Art Unit 3732                                                                                                                                                                                                        /Andrew Wayne Sutton/Examiner, Art Unit 3732